Citation Nr: 0828543	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-07 280A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability, to include as secondary to residuals of 
a right knee meniscectomy and limitation of right knee 
flexion and extension due to degenerative joint disease 
(DJD).

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to residuals of a right 
knee meniscectomy and limitation of right knee flexion and 
extension due to DJD.

3.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to residuals of a right 
knee meniscectomy and limitation of right knee flexion and 
extension due to DJD.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee meniscectomy.

5.  Entitlement to a compensable rating for limitation of 
right knee flexion due to DJD.
6.  Entitlement to a compensable rating for limitation of 
right knee extension due to DJD.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that increased the rating for the right knee post 
operative menisectomy to 10 percent, effective September 6, 
2000, and denied service connection for degenerative joint 
disease for the bilateral hips and left knee.  

The veteran was scheduled for a June 2008 Board hearing, but 
did not appear or indicate any desire to reschedule.  See 38 
C.F.R. § 20.702(d) (2007).

The issues have been recharacterized to comport with the 
evidence of record.

In an April 2002 letter, the RO notified the veteran that new 
and material evidence was required to reopen the claim for 
service connection for the left knee disability as it had 
been denied in a December 1971 rating decision.  However, the 
RO did not subsequently address the new and material aspect 
in the May 2002 rating decision or the subsequent statement 
of the case (SOC) or supplemental statement of the case 
(SSOC).  Irrespective of the RO's action, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the claim of service connection for a left 
knee disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The issues of entitlement to a compensable rating for 
limitation of right knee extension due to DJD and entitlement 
to service connection for a left knee disability, to include 
as secondary to residuals of a right knee meniscectomy and 
limitation of right knee extension due to DJD, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A rating decision dated in December 1971 denied service 
connection for a left knee disability.  The appellant 
received timely notice of the determination but did not 
appeal, and that denial is now final.

2.  The evidence received since the December 1971 rating 
decision is not cumulative or redundant and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a left knee disability, 
to include as secondary to residuals right knee meniscectomy 
and limitation of right knee flexion and extension due to 
DJD.

3.  A bilateral hip disability was not diagnosed in service 
or for many years thereafter, and there is no competent 
medical evidence of record which indicates that the veteran's 
current bilateral hip disability is related to service or 
that it is secondary to the veteran's service-connected 
residuals of a right knee meniscectomy or limitation of right 
knee flexion and extension due to DJD disabilities. 

4.  The veteran's residuals of a right knee meniscectomy is 
not manifested by ankylosis, subluxation or lateral 
instability, dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion, genu recurvatum, or 
impairment of the tibia and fibula.  

5.  The veteran's limitation of right knee flexion due to DJD 
is not manifested by a compensable degree of limitation of 
motion and does not involve 2 or more major joints or 2 or 
more minor joint groups, but is manifested by degenerative 
arthritis established by x-ray findings that affects a major 
joint with limitation of motion that is objectively confirmed 
with findings such as swelling and pain.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
December 1971 rating decision, and the claim of entitlement 
to service connection for a left knee disability, to include 
as secondary to residuals of a right knee meniscectomy and 
limitation of right knee flexion and extension due to DJD, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(a) (2007).

2.  A bilateral hip disability was not incurred in or 
aggravated by service, nor was it caused or aggravated by the 
veteran's service-connected residuals of a right knee 
meniscectomy or limitation of right knee flexion and 
extension due to DJD.  38 U.S.C.A. §§ 1110, 1116(a)(3), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2007).

3.  The schedular criteria for a rating in excess of 10 
percent for residuals of a right knee meniscectomy, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5256, 5257, 5258, 5259, 5262, and 5263 (2007).

4.  The schedular criteria for a 10 percent evaluation for 
limitation of right knee flexion due to DJD, but no more, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 
5003, 5010 and 5260 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant' s possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2002 and post-adjudication notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) by letters 
respectively dated in March 2006 and May 2008.

While the latter two notices were not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.

With regard to the service connection claim for the bilateral 
hips, no new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran's claim to reopen service connection for left 
knee disability, to include as secondary to residuals of a 
right knee meniscectomy and limitation of right knee flexion 
and extension due to DJD, based on new and material evidence 
has been considered with respect to VA's duty to notify and 
assist, to include Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Given the favorable outcome noted below with respect to the 
new and material issue no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown 4 Vet. App. 384, 393.

The notification substantially complied with the specificity 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37, 
identifying the criteria for receiving a higher rating for 
the right knee disability and advising the veteran that, in 
determining a disability rating the RO considers evidence of 
the nature and symptoms of the condition, severity and 
duration of the symptoms, and impact of the condition and 
symptoms on employment; Dingess v. Nicholson, 19 Vet. App. 
473 identifying the five elements of a service connection 
claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran medical 
examinations to assess the severity of his right knee 
disabilities and a medical examination and opinion as to the 
existence and etiology of the claimed bilateral hip 
disability.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  New and Material Evidence Claim

The veteran filed to reopen his claim for service connection 
for a left knee disability in December 2001.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The RO originally denied the veteran's service connection 
claim for a left knee disability in November 1970 and again 
in December 1971.  The basis of both rating decisions was 
that no left knee disability was shown on examination.  The 
veteran was notified of those decisions and of his appellate 
rights, but he did not appeal those decisions to the Board 
and they are now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160 (d), 20.200, 20.201, 20.302, 20.1103.  

The evidence submitted since the December 1971 rating 
decision includes a December 2001 VA treatment report, which 
notes that the veteran has DJD of both of his knees, and an 
April 2002 VA examination report, which notes that DJD of the 
left knee is present.

The two medical reports are new because they are not 
duplicative of evidence considered by the RO at the time of 
its December 1971 rating decision.  In addition,  the two 
medical reports also are material as they clearly relate to 
the unestablished fact; that is, whether the veteran has a 
current left knee disability as required by 38 C.F.R. § 
3.303.  The evidence addresses the basis of the RO's December 
1971 rating decision.  Likewise, the newly submitted medical 
evidence is not cumulative or redundant of existing evidence, 
and presents a reasonable possibility of substantiating the 
claim.

Thus, the two medical reports are new and material evidence 
and reopening the claim of entitlement to service connection 
for a left knee disability, to include as secondary to 
residuals of right knee meniscectomy and limitation of right 
knee flexion and extension due to DJD, is warranted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  

III.  Service Connection for a Bilateral Hip Disability Claim

The veteran seeks entitlement to service connection for a 
bilateral hip disability, to include as secondary to 
residuals of a right knee meniscectomy and limitation of 
right knee flexion and extension due to DJD.  The veteran 
contends that the physician who conducted his August 2004 VA 
examination agrees with his claim that his left knee problem 
has contributed to his bilateral hip disability.  Likewise, 
the veteran contends that his private medical professional's 
opinion is that his left knee condition has impacted his left 
hip.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2007).  Service 
connection may also be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2006); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  
Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  448.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows that the veteran currently has a bilateral 
hip disability.  A September 2000 VA medical record gave the 
veteran an assessment of left hip pain, most likely 
osteoarthritis at the sacroiliac joint.  It was noted that 
the treating physician planned to take an x-ray to rule 
osteoarthritis.  A December 2001 VA medical record notes an 
impression of diffuse DJD, predominately in the left hip.  A 
VA examination report dated in April 2002 found that the 
veteran had DJD of both hips. 

Service medical records (SMRs) do not show any in-service 
complaints, findings, or diagnoses related to the veteran's 
hips.  The veteran's April 1968 separation examination found 
upon clinical evaluation that the veteran had normal lower 
extremities, and under a summary of defects and diagnoses 
there is no mention of the veteran's hips.   

A VA medical examination was conducted in April 2002.  The 
examiner noted that that the veteran was examined by a VA 
orthopedist in December 2001 and that the veteran reported 
that he grew several inches during the first six months of 
service.  The examiner then noted that he telephoned the 
examining orthopedist for an opinion as to whether the 
current bilateral hip DJD could be related to the original 
service injury/surgery of the right knee and whether stress 
during the veteran's growth spurt could as likely as not 
explain the DJD in these joints.  The orthopedist responded 
to this question with an empathic and definitive no.   

Regarding the veteran's claim that his bilateral hip 
disability is directly related to service, the negative 
evidence in this case outweighs the positive.  The veteran's 
SMRs indicate that there was no incurrence of a bilateral hip 
disability during service.  There is, in fact, no competent 
medical evidence of record indicating a relationship between 
the veteran's current bilateral hip disability and any 
disease or event in service.  Additionally, the medical 
evidence of record does not show any treatment for any type 
of hip problem or complaint until September 2000, which was 
approximately 30 years following his separation from service.  
The passage of approximately 30 years before any evidence of 
the disability is of record weighs heavily against a finding 
that such disability is related to service on a direct basis.  
See 38 C.F.R. §§ 3.307, 3.309; see also Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The veteran has argued that his current bilateral hip 
disability is related to service, but this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Though the veteran's lay 
assertions have been considered, they do not outweigh the 
opinion of the orthopedist consulted by the April 2002 VA 
examiner, which clearly indicates that it is less likely than 
not that the veteran's DJD of the hips are related to the 
veteran's in-service right knee injury or growth spurt; and 
the medical evidence of record, which shows that the veteran 
did not develop a bilateral hip disability until many years 
after service.  

Similarly, regarding the veteran's claim that his bilateral 
hip disability is secondary to his service-connected 
residuals of a right knee meniscectomy and limitation of 
right knee flexion and extension due to DJD, the negative 
evidence in this case again outweighs the positive.  Although 
the veteran has argued that his current bilateral hip 
disability is secondary to his service-connected residuals of 
a right knee meniscectomy and limitation of right knee 
flexion and extension due to DJD, this is, likewise, not a 
matter for an individual without medical expertise.  See 
Grivois v. Brown, 6 Vet. App. 136.  The veteran's argument 
that his private physician and VA examiner support his 
contention that his left hip condition is related to a left 
knee condition is not supported by the evidence of record.  
Furthermore, the veteran is not service-connected for a left 
knee disability.  Though the veteran's lay assertions have 
been considered, they do not outweigh the medical opinions of 
record which do not support his assertions.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
bilateral hip disability is not warranted.  Gilbert v. 
Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 
C.F.R. § 3.102. 

IV.  Increased Rating Claims for the Right Knee

The RO originally granted service connection for residuals 
meniscectomy, right knee, in November 1970, assigning a 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5259, with an effective date of July 14, 1970, a 100 percent 
rating from August 7, 1970, and a 0 percent rating from 
October 1, 1970.  In the May 2002 rating decision currently 
on appeal the RO increased the disability rating to 10 
percent under 38 C.F.R. § 4.71a, DC 5259, effective September 
6, 2000.  The veteran contends that he is entitled to a 
rating in excess of 10 percent for his right knee 
disabilities. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (2007); 38 C.F.R. § 4.1 (2007).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2007).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, slip op. at 4 and 5 (U.S. Vet. 
App. Nov. 19, 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b) (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59 (2007).  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5019 
(2007).  The diagnostic codes pertaining to the knee are 
contained in 38 C.F.R. § 4.71a, DCs 5256-5263.

The knee can be rated under Diagnostic Codes 5256, 5257, 
5258, 5259, 5260, 5261, 5262, and/or 5263.  38 C.F.R. § 
4.71a.  Assigning multiple ratings for the veteran's right 
knee disability based on the same symptoms or manifestations 
would constitute prohibited pyramiding.  38 C.F.R. § 4.14 
(2007).  However, lateral instability and degenerative 
arthritis of the knee may be rated separately under DCs 5257 
and 5003.  VAOPGCPREC 23-97 (1997).  See also Esteban, 6 Vet. 
App. at 261 (1994) [separate disabilities arising from a 
single disease entity are to be rated separately]; but see 38 
C.F.R. § 4.14 [the evaluation of the same disability under 
various diagnoses is to be avoided].  The Board has also 
considered whether separate ratings may be granted based on 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) of the same knee joint.  See VAOPGCPREC 9-2004, 69 
Fed. Reg. 59990 (2004).

VA orthopedic treatment records dated in December 2001 show 
that the veteran is able to ambulate without a cane or 
crutch, can go up and down stairs, and that pain infrequently 
awakens him at night.  Physical examination of his right 
lower extremity shows that the veteran is neurovascularly 
intact and that he has range of motion from full extension to 
greater than 120 degrees of flexion.  There was significant 
crepitus.  The right knee was somewhat swollen compared to 
the left, without any significant edema, and the veteran was 
stable to varus and valgus stressors.  X-rays show 
significant joint space narrowing, destructive joint disease, 
and DJD to both his knees, right knee much worse than left, 
with significant medial compartment joint space narrowing, 
osteophytosis, and sclerosis.  On weight-bearing he is bone 
to bone.  

In an April 2002 VA examination report, it was noted that the 
veteran's right knee operates somewhat noisily and was 
limited mechanically to a range of 0 degrees extension and 
115 degrees flexion.  Gait was normal and there was no 
instability on provocative testing.  Pain in the knee joints 
limits extended walking or climbing and prohibits kneeling, 
crawling, and etcetera.  The examiner opined that loss of 
function is somewhat greater than range of motion alone since 
there is additional losses from pain, more stiffness with 
cold weather, reduced speed, strength, and endurance, but not 
knee coordination, resulting in an estimated 50 percent total 
impairment of the right knee joint.  X-rays of the knees 
showed bilateral osteoarthritis with severe involvement of 
the medial compartment of the right knee. 

A second VA examination was conducted in August 2004.  The 
veteran's claim file was reviewed.  Physical examination 
revealed that the veteran's right knee had 120 degrees of 
flexion and 0 degrees of extension.  The knee was noted to be 
markedly enlarged.  Deluca signs for the knee were excursion 
4, speed 3, and strength 2, because of pain.  Coordination 
was not applicable and endurance was 3-4.  Gait was normal 
and there was no limp at the time of examination.  It was 
noted that the examiner did not find any subluxation or 
lateral or medial instability.  The examiner opined that that 
with repeated activity and prolonged walking the veteran's 
degree of disability will increase an additional 25 percent.  
A diagnosis of severe DJD, right knee, was given.  

A.  Limitation of Right Knee Flexion 

Under DC 5260 when the leg has flexion limited to 45 degrees, 
a 10 percent rating is warranted, and flexion limited to 30 
degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a.  
The clinical findings at the December 2001 VA treatment 
records show the veteran's right knee had flexion to 120 
degrees; the April 2002 VA examination shows flexion to 115 
degrees and that functional loss was greater than just the 
range of motion of the right knee as pain, stiffness, reduced 
speed, strength and endurance result in an estimated 50 
percent total impairment of the right knee, and; the August 
2004 examination shows flexion to 120 degrees with pain, but 
less 25 percent following repeated activity and prolonged 
walking.  38 C.F.R. § 4.71, Plate II (2004), reflects that 
normal flexion and extension of a knee is from zero degrees 
of extension to 140 degrees of flexion.  Giving the veteran 
the benefit of the doubt, the numerous VA examinations of 
record clearly indicate that, at worst, the veteran's right 
leg has flexion limited to 57 degrees, and hence his right 
knee disability does not warrant a compensable rating under 
DC 5260. 

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, range of motion findings do not 
support a compensable evaluation under Diagnostic Code 5260, 
Diagnostic Code 5003 provides that, when the limitation of 
motion of the specific joint involved is non-compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, DC 5003.  Collectively, the December 2001, 
April 2002, and August 2004 VA treatment and examination 
reports clearly show the veteran's right knee has been 
diagnosed with arthritis and that the diagnoses were 
established with x-ray findings.  Likewise, these medical 
records show that the veteran's right knee has limited 
flexion that is non-compensable under Diagnostic Code 5260, 
and that the veteran's right knee was found to be swollen and 
enlarged and to have pain on motion.  Thus, a 10 percent 
rating is warranted under 38 C.F.R. § 4.71a, DC 5003.  

A 20 percent evaluation is not warranted as the veteran's 
disability does not involve two or more major or minor 
joints.    

B.  Residuals of a Right Knee Meniscectomy

Under DC 5256, ankylosis of the knee manifesting in a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees warrants a 30 percent rating.  38 
C.F.R. § 4.71a.  Ankylosis is "immobility and consolidation 
of a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524 (1999).  The veteran has 
never been diagnosed with ankylosis of the right knee, nor 
has he complained of an inability to move the right knee.  
Therefore, DC 5256 is not for application.  

Under DC 5257, a rating may be warranted for recurrent 
subluxation or lateral instability.  The December 2001 
orthopedic treatment report notes the veteran is stable to 
varus and valgus stressors, the April 2002 VA examination 
report notes no instability on provocative testing, and the 
August 2004 VA examination report notes that the veteran's 
right knee has no subluxation or lateral or medial 
instability.  Therefore, DC 5257 is not for application.  

Under DC 5258, a rating may be warranted for semilunar 
cartilage, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint.  There is no medical 
evidence indicating that the veteran has dislocated semilunar 
cartilage in his knee, and there no is medical evidence of 
record indicating, nor does the veteran claim, that his knee 
"locks."  Therefore, DC 5258 is not for application.  

Under DC 5259, the diagnostic code under which the veteran's 
disability is currently rated, the highest assignable rating 
for a knee disability is 10 percent.  38 C.F.R. § 4.71a.  
Thus, the veteran cannot be assigned a rating higher than he 
currently has under this Code.  

Under DC 5262 a rating may be warranted for impairment of the 
tibia and fibula. There is no evidence of record indicating 
that the veteran has been diagnosed with impairment of the 
tibia and fibula.  Therefore, DC 5262 is not for application.  

Under DC 5263 a rating may be warranted for genu recurvatum.  
There is no evidence of record indicating that the veteran 
has been diagnosed with genu recurvatum.  Therefore, DC 5263 
is not for application.  

The disabling effects of pain have been considered in 
evaluating the veteran's service-connected residuals of a 
right knee meniscectomy and limitation of right knee flexion 
due to DJD disabilities, as indicated in the above 
discussions.  See DeLuca, supra.  The veteran's complaints of 
pain, and the examiner's observations of pain and painful 
motion, were considered, however, in the level of impairment 
and loss of function attributed to his disability and no 
higher rating is warranted based on DeLuca.  

In numerous documents of record the veteran states that the 
severity of the his residuals of a right knee meniscectomy 
and limitation of right knee flexion due to DJD disabilities 
merit a higher rating.  Although the veteran is competent to 
report the symptoms that he has experienced, he is not 
competent to offer an opinion as to matters requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492.  
Thus, while the veteran's lay assertions have been considered 
they do not outweigh the medical evidence of record, which 
shows that the criteria for a disability rating of 10 
percent, but not more, have been met with regards to his 
limitation of right knee flexion due to DJD disability, but 
that the criteria for a rating in excess of 10 percent for 
his residuals of a right knee meniscectomy disability have 
not been met.  Gilbert v. Derwinski, 1 Vet. App. 49; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, DC 5003, 5256-5263.

With regard to the veteran's residuals of a right knee 
meniscectomy disability, at no time since the claim was filed 
has the veteran's disability met or nearly approximated the 
criteria for a rating in excess of 10 percent, and staged 
ratings are not for application.  See Hart v. Mansfield, No. 
05-2424, slip op. at 4 and 5.

With regard to the veteran's limitation of right knee flexion 
due to DJD disability, at no time since filing of his 
increased rating claim has the veteran's disability met or 
nearly approximated the criteria for a rating in excess of 10 
percent, and staged ratings are not for application.  Id.   

The regulations permits extra-schedular rating when "the 
schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
veteran has presented no evidence indicating that there exist 
such factors as marked interference with employment or 
frequent periods of hospitalization resulting from his 
service-connected right knee disabilities.  


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a left knee 
disability, to include as secondary to residuals of a right 
knee meniscectomy and limitation of right knee flexion and 
extension due to DJD; to this extent only the claim, is 
granted.                                                                 

Entitlement to service connection for a bilateral hip 
disability, to include as secondary to residuals of a right 
knee meniscectomy and limitation of right knee flexion and 
extension due to DJD, is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a right knee meniscectomy is denied.

Entitlement to an evaluation of 10 percent, but no more, for 
limitation of right knee flexion due to DJD, is granted, 
subject to the rules of compensation and monetary benefits.


REMAND

I.  Service Connection for a Left Knee Disability

The veteran seeks service connection for a left knee 
disability, to include as secondary to residuals of a right 
knee meniscectomy and limitation of right knee flexion and 
extension due to DJD.

The record contains competent medical evidence of a current 
left knee disability.  An April 2002 VA examination report 
notes a diagnosis of DJD of the left knee. 

An April 1968 separation examination notes that the veteran 
was diagnosed with osteochondritis, both knees, and that the 
diagnosis was first made in 1966, but that they were much 
improved since then.  It was also noted that they are still 
slightly painful when exercising heavily.  

The April 2002 VA examination indicated that the veteran's 
left knee DJD was not as likely as not related to the 
original service injury/surgery of the right knee or stress 
during the veteran's growth spurt, which the examiner noted 
occurred during service.  The examiner, however, did not 
express an opinion concerning whether the in-service 
occurrence of osteochondritis that was noted on the veteran's 
separation examination may be related to the veteran's 
current left knee disability.  Likewise, the examiner did not 
note that he reviewed the veteran's claim file prior to the 
examination.  

Because the record contains competent evidence of a current 
left knee disability and in-service evidence of that same 
disability, a VA medical examination must be provided 
regarding the likelihood that the left knee disability is 
related to service on a direct basis.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c) 
(2007).  

II.  Increased Rating for a Right Knee Extension Disability 

The evidence of record reflects that the veteran may be 
entitled to a separate rating for limitation of right knee 
extension due to DJD.

The April 2002 VA examination notes that the veteran's right 
knee has a range of 0 to 115 degrees.   The examiner then 
commented that the veteran's loss of function in the knee is 
greater than range of motion alone, since there are 
additional losses from pain, more stiffness with cold 
weather, and reduced speed, strength, and endurance resulting 
in an estimated 50 percent total impairment of the right knee 
joint.

A second VA examination was conducted in August 2004.  
Physical examination revealed that the veteran's right knee 
has 120 degrees of flexion and 0 degrees of extension.  The 
examiner opined that that with repeated activity and 
prolonged walking the veteran's degree of disability will 
increase an additional 25 percent.  

Both of these VA examinations failed to specifically note 
what degree of extension, if any, the veteran's right knee 
has lost due to factors such as pain, repeated activity, and 
cold weather, and instead express a percentage of total 
impairment to the knee joint due to the above factors.  
Significantly, the application of the percentages expressed 
do not appear consistent with the rest of the examination 
reports.

A VA examination is necessary to determine the appropriate 
rating to be assigned for limitation of extension.  See 38 
C.F.R. § 3.159(c).

The appellant is hereby notified that it is his 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination(s) 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by an appropriate medical 
professional to determine:

    a. Whether it is at least as likely as 
not that the veteran's left knee 
disability had its onset in, or is 
otherwise related to, service.  A complete 
rationale must be provided for any opinion 
expressed.  The examiner must specifically 
address the April 1968 separation 
examination, which notes that the veteran 
was diagnosed with osteochondritis in 1966 
and upon separation.  An opinion is not 
required regarding whether the veteran's 
current left knee disability was caused or 
aggravated by any of the veteran's 
service-connected right knee disabilities.

    b.  The current severity of his 
service-connected limitation of right knee 
extension.  The examiner must measure the 
extension the veteran's right knee and 
precisely note, in degrees, any additional 
limitation of extension due to limited or 
excess movement, pain, weakness, excess 
fatigability, or incoordination.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

The claim file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination and that 
review should be noted in the examination 
report.   

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If either of the 
claims remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


